        Case 2:20-cv-00968-KJN Document 23 Filed 09/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY COONS, Jr.,                               No. 2: 20-cv-0968 KJN P
12                      Plaintiff,
13           v.                                         ORDER
14    RICHARD WEISS, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 19, 2020, plaintiff filed a motion for a settlement conference.

19   (ECF No. 21.) On September 9, 2020, the court issued a minute order setting this action for a

20   settlement conference before Magistrate Judge Claire on December 17, 2020.

21          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a settlement

22   conference (ECF No. 21) is deemed resolved.

23   Dated: September 10, 2020

24

25

26
     Coons968.ord
27

28
                                                       1
